Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is Final office action in response to the amendments filed on 8/12/2022.  Claims 1 and 8-20 have been amended.  Therefore, claims 1-20 are pending and addressed below.
Claim Interpretation
The Examiner notes that paragraph [0003] provides a definition for the word “segment”. Paragraph [0003] states, “A ‘market segment’ or ‘segment’ is a subset, or partial portion of a group that can be characterized in some way.”  Therefore, the claims will be interpreted with this definition of “segment”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “A method for training classification models, the method comprising: determining a segment associated with a received impression; determining whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determining, by executing instructions with at least one processor, a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determining a difference between the current ratio and a target ratio; and storing an indication of the received impression in a collection based on impression type for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference;  discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression to avoid over-skewing the classification model based on impressions received from a particular user. Independent claim 8, recites, “A system for training classification models, the system comprising: memory; computer executable instructions; and programmable circuitry to execute the computer executable instructions to at least: obtain an impression from a user computing device and to determine a segment associated with an impression; determine whether the impression includes an indication that the impression resulted from a conversion associated with the segment, and determine, by executing instructions with at least one processor, a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determine a difference between the current ratio and a target ratio; and cause storage of an indication of the impression in a collection based on impression type for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference; discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression to avoid over-skewing the classification model based on impressions received from a particular user.
 Independent claim 15 recites, “A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: determine a segment associated with a received  impression; determine whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determine, by executing instructions with at least on processor, a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determine a difference between the current ratio and a target ratio; store an indication of the received impression in a collection based on impression type for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference; discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression to avoid over-skewing the classification model based on impressions received from a particular user.
 Step 2A, Prong 1:  The independent claims recite the limitations of determining whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determining a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determining a difference between the current ratio and a target ratio, discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression. These limitations, are drafted in a method, a system, and a medium, and under their broadest reasonable interpretations cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by executing instructions with at least on processor”, “memory”, “computer executable instructions”, “programmable circuitry to execute the computer executable instructions to at least”, and “a user computing device”, nothing in the claims element precludes the step from practically being performed in the mind.  The claims encompass a user simply determining whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determining a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determining a difference between the current ratio and a target ratio, discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression in his/her mind.  The mere nominal recitation of “by executing instructions with at least on processor”, “memory”, “computer executable instructions”, “programmable circuitry to execute the computer executable instructions to at least”, and “a user computing device”,  which are all generic computing elements, does not take the claim limitations out of the mental processes grouping.  Thus, the claims recites a mental process.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because the claim recites two additional elements that are not significantly more:  obtain an impression from a user computing device and store an indication of the received impression in a collection based on impression type for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference. The obtaining (i.e. receiving) and the storing steps are recited at a high level of generality (i.e., as general means of receiving data used in the determining steps, and storing data and amount to mere data gathering and storing, which is a form of insignificant extra-solution activity.  The “by executing instructions with at least on processor”, “memory”, “computer executable instructions”, “programmable circuitry to execute the computer executable instructions to at least”, and “a user computing device” are recited at a high level of generality, and merely automates the determining steps.  Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and storing steps were considered to be extra-solution activity, in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The specification does not provide any indication that “by executing instructions with at least on processor”, “memory”, “computer executable instructions”, “programmable circuitry to execute the computer executable instructions to at least”, and “a user computing device” are anything other than generic, off-the-shelf computer components, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection, receipt of data, and storing of data is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the obtaining and storing steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-7, 9-14, and 16-20 when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 8, and 15 without significantly more.  
Dependent claims 2, 9, and 16 further limit when the indication of the received impression is stored and is also directed to a mental process for a human mind can determine if data should be stored.
Dependent claims 3, 10, and 17 further limit the received impression and is also part of the abstract idea as described above.
Dependent claims 4 and 18 recite determining a user associated with the received impression; determining a count of times that impressions associated with the user were previously utilized for training the classification model, and discarding the impression in response to determining that the count exceeds a user threshold. These limitations are also directed to a mental process as they can all be performed by the human mind.
Dependent claims 5 and 19 further limit the determining the segment steps of the independent claims and are also part of the abstract idea as explained above.
Dependent claims 6 and 20 recite wherein the indication of the received impression is stored in a training list, the method further including in response to detecting that the training list meets a list threshold, at least one of training or updating the classification model using impressions identified in the training list. These limitations are also directed to a mental process because a human mind can train or update the classification model.
Dependent claim 7 recites, “wherein the updating the classification model is performed utilizing the impressions identified in the training list without utilizing previous impressions that were previously utilized for at least one of training or updating the classification model.”  These limitations are also directed to a mental process because a human mind can train or update the classification model.
Dependent claim 11 recites, “wherein the programmable circuitry is to execute the computer executable instructions to: determining a user associated with the received impression; determining a count of times that impressions associated with the user were previously utilized for training the classification model, and discarding the impression in response to determining that the count exceeds a user threshold. These limitations, except for the italicized part, are also directed to a mental process as they can all be performed by the human mind. As explained above for the independent claims, “the programmable circuitry is to execute the computer executable instructions to” is just a generic computing element to automate the claim. 
Dependent claim 12 further limits the determining the segment steps of the independent claims and are also part of the abstract idea as explained above. As explained above for the independent claims, “the programmable circuitry is to execute the computer executable instructions to” is just a generic computing element to automate the claim.
Dependent claim 13 recites, “further including a list datastore to store a training list, wherein the programmable circuitry is to execute the computer executable instructions to, in response to detecting that the training list meets a list threshold, at least one of training or updating the classification model using impressions identified in the training list. These limitations, except for the italicized portion, are also directed to a mental process because a human mind can train or update the classification model. As explained above for the independent claims, “the programmable circuitry is to execute the computer executable instructions to” is just a generic computing element to automate the claim and the storing step has been found to be well-known in the art.
Dependent claim 14 recites, “wherein the programmable circuitry is to execute the computer executable instructions to update the classification model is performed utilizing the impressions identified in the training list without utilizing previous impressions that were previously utilized for at least one of training or updating the classification model.”  These limitations, except for the italicized portion, are also directed to a mental process because a human mind can train or update the classification model. As explained above for the independent claims, “the programmable circuitry is to execute the computer executable instructions to” is just a generic computing element to automate the claim.
As such when claims 1-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Response to Argument
The 112(f) interpretation since an impression handler to receive and to determine, a trainer to determine, and  a datastore to store, in claim 8, the trainer to determine and to discard of claim 11, the trainer to determine of claim 12, the trainer is at least one of train or update of claim 13, and the trainer to update of claim 14 have been amended out of the claims.
The 101 software per se rejection on claims 15-20 have been withdrawn because the claims now recite “non-transitory computer readable medium”.
The non-statutory obviousness-type double patenting rejection has been withdrawn due to claim amendments.
With regards with the 101, on page 11, Applicant states, “”Claim 1 does not recite a mathematical concept, a method of organizing human activity, or a mental process. For example, like the patent eligible claim 2 of Example 37 (Relocation of Icons on a Graphical User Interface) provided by the USPTO, claim 1 presented herein does not recite a mental process that can be practically performed in the human mind, and also does not recite "any method of organizing human activity, such as a fundamental economic concept or managing interactions between people" or any "mathematical relationship, formula, or calculation." As a result, claim I does not set forth a judicial exception. Claim I is, therefore, patent eligible at Prong One of Revised Step 2A.”  The Examiner respectfully disagrees.  The claims has nothing to do with relocating icons on a graphical user interface.  The claims have nothing to do with icons or a graphical user interface.  As explained in the 101 rejection above, the claims are directed to a mental process.  Therefore, the Examiner is not persuaded.
On pages 11-12, Applicant states, “For example, claim 1 of the instant application sets forth a method for training classification models. The claimed method for training classification models is structured to implement a practical solution to facilitate ongoing training of classification models for classifying online users and/or activity. While claim 1 offers an unmistakably practical application of technology, it also provides no risk whatsoever of pre-empting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception. As such, the claim is not directed to a judicial exception and is patent eligible at Prong Two of Revised Step 2A. Thus, the§ 101 rejection is in error.”  The Examiner respectfully disagrees.  The clams do not recite any limitations having to do with “classifying online users and/or activity”. Even if the claims did recite that limitation, the claims are still directed to a mental process and the claims are not integrated into a practical application as was explained in the 101 above. Therefore, the Examiner is not persuaded.
Potentially Allowable Subject Matter
Claims 1-20 are potentially allowable once the above rejections have been overcome.
A updated search of the limitations of the independent claims did not find the limitation:  “storing an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference; discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression to avoid over-skewing the classification model based on impressions received from a particular user” in combination with the other elements.
While the previously cited references can be considered pertinent to the claimed subject matter, and each of these teaches some part of the claims, these references fail to make obvious the claimed subject matter of “storing an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference; discarding the received impression if counting the received impression in the current ratio would increase the difference; updating the current ratio of the classification model associated with the received impression; and curating the use of the received impression to avoid over-skewing the classification model based on impressions received from a particular user”, and thus the claimed subject matter is considered potentially allowable over the prior art once the above rejections have been overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621